976 So. 2d 703 (2008)
In re Brian Thomas TREACY
No. 2008-OB-0313.
Supreme Court of Louisiana.
March 12, 2008.

ORDER
Considering the Petition for Resignation from the Practice of Law Filed by Brian Thomas Treacy,
IT IS ORDERED that the petition of Brian Thomas Treacy, Louisiana Bar Roll number 15058, seeking to voluntarily resign from the practice of law in the State of Louisiana pursuant to Supreme Court Rule XVIII, § 5, be and is hereby granted.
/s/ Jeannette T. Knoll
Justice, Supreme Court of Louisiana